Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 12/1/2020. Currently claims 1-4, 6-13 and 16-20 are pending.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 12/1/2020, with respect to the previous objection to claim 16 have been fully considered and are persuasive.  The previous objection of claim 16 has been withdrawn. 
Applicant’s arguments, see pgs. 8-9, filed 12/1/2020, with respect to the rejection(s) of claim(s) 1-4, 6, 8 10-13, 17 and 19-20 under 35 USC 103 as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman, claim 7 under 35 USC 103 as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman in view of Melker, claim 9 rejected under 35 USC 103 as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman, claim 16 rejected under 35 USC 103 as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman in view of Rosenman, and claim 18 rejected under 35 USC 103 as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman in view of Hassan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

One key difference with this invention as described in the specification over the current prior art rejection that was noticed is that the specification specifically indicates identifying if a user specifically is snoring or if the snoring is from someone or something else. Para 34 of applicant’s specification received on 6/4/2019 provides support for this with an example of determining if the snoring is coming from the user or (in this example) a pet animal. This application of differentiating between snoring sounds appears to be different from the references in the current prior art rejection. Amending the language to further specify the correlation as being able to discern if a user is specifically snoring with other snoring as supported in para 34 would overcome the current prior art rejection. Applicant is encouraged to discuss potential claim language with examiner if they are interested in pursuing prosecution in this direction before deciding the next action to take. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-13, 15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieken et al (WO-2017083754) hereafter known as Dieken in further Bruce et al (US 20130144190) hereafter known as Bruce in further view of Spina et al (US 20170325779) hereafter known as Spina in further view of Paalasmaa et al (US 20150173671) hereafter known as Paalasmaa in further view of Rahman et al (US 20190298224) hereafter known as Rahman in further view of Volpe et al (US 20160270738) hereafter known as Volpe in further view of Roban et al (US 20130091632) hereafter known as Roban.

Independent claims:

Dieken discloses
An electronic device [see abstract… “An apparatus to monitor”] comprising:
at least one processor [see element 883… and para 326… “at least one processor”]; and
a memory storing instructions [see element 884… and para 326 “memory” that, when executed by the at least one processor, cause the electronic device to perform [see para 326…. “to generate control signals to direct operation of at least some components of the systems, devices, components, monitoring resource, managers, functions, parameters, and/or engines described throughout the present disclosure.”]:
determining one or more breathing phase patterns over a period of time using audio data captured by at least one microphone, the audio data including one or more snores; [see para 217… “In some examples, an acoustic sensor 418 shown in FIG. 12 may be employed to sense respiratory information 302 (e.g. breathing rate, respiratory waveform, etc.)”, and para 274…”In some examples, the sensor portion 680 detects respiratory effort including respiratory patterns (e.g., inspiration, expiration, respiratory pause, etc.).” and see para 105 “Similarly, in some examples, the commercially available, non-dedicated mobile devices 132 may include audio recording equipment, which can record snoring or other breathing sounds, patient activity, and sounds in the patient's sleep environment. In some examples, this audio functionality is embodied in acoustic sensor 418 in FIG. 12.” Based on these sections it is clear that Dieken discloses a processor with an acoustic sensor (a type of microphone) that captures 
determining a breathing phase pattern included within the period of time, based at least in part on sensor data captured by one or more sensors in the electronic device [see element 680 which is a sensor and see para 274… “the sensor portion 680 detects respiratory effort including respiratory patterns (e.g., inspiration, expiration, respiratory pause, etc.).In some examples, this respiratory information is employed to trigger activation of stimulation element 676 to stimulate a target nerve 673. Accordingly, in some examples, the IPG 675 receives sensor waveforms” and see para 120 “As further shown in FIG. 4A, in some examples a clinician user interface 1000 includes a graph 1070 displaying sleep information 1072. In some examples, such sleep information 1072 is plotted according to an x-axis 1072 representing a date and a first y-axis 107 4A representing a time of day, and a second y-axis 10748 representing a duration (e.g. in hours).”]
analyzing at least a sleep pose of the user of the electronic device [see Fig. 13A element D “sleep position (from accelerometer)”  and para 194 of Dieken… “In some examples, sleep position profile 2030 includes a first sleep position 2032 (e.g. left side) and a second sleep position 2034 (e.g. supine).” This is at least a sleep pose of the user. Thus demonstrating analyzing a sleep pose ].
generating snore metrics for the user based at least in part on the audio data captured by the at least one microphone [Dieken discloses measuring sleep apnea which is at least a snore metric (see para 130 of Dieken in particular… “In some examples, at least one of the different types of sleep parameters (e.g. quality or disorder) may correspond to obstructive-sleep-apnea (OSA)-related parameters”). Additionally, as mentioned above in rejection to claim 1, Dieken discloses obtaining audio data, therefore the snore metric is generated at least in part on the audio data]
However, Dieken does not disclose  “determining an association between the audio data which includes the one or more snores and a user of the electronic device based at least in part on the determined correlation”, “analyzing at least a wrist pose of the user of the electronic device” and using a wrist and sleep pose to “determine a distance between the electronic device and a mouth of the user” or “generating snore metrics for the user based at least in part on the determined distance between the electronic device and the mouth of the user” as claimed.
Bruce discloses prerecording a user to create a template so that a user has a baseline that is customized to a specific individual user [see para 18 of Bruce… “A replicated snore or pre recorded actual snore is provided by the user for a template after prompting by the software, this can be used to create a template to which future recorded snores can be compared.”] Additionally, Bruce discloses that the distance between the microphone and the electric device provides information as to the frequency of a user’s voice [see para 18 of Bruce… “This could, for example, be used to estimate a distance between the speaker and the phone, provide information regarding the sonic frequency of the user's speech, and the like.”] and that this frequency can help determine if a user has apnea [see para 20 of Bruce “The frequency, volume, and other details about emitted snores can be useful in determining if the user is suffering from sleep apnea.”]
The present invention relates to a system (100) and method (800) capable of indirectly monitoring respiratory and cardiac variables.”] using a ratio from inspiratory time and expiratory time  to determine if a subject is snoring and to further use this information to teach respiratory breathing strategies that will  help decrease air trapping and provide dyspnea relief [see para 64… in particular  “inspiratory time (TI), expiratory time (TE), inspiration to expiration time ratio (TI/TE)” and para 69 in particular “The trend in respiration rate and TI/TE ratio may also be instructive in some applications as for teaching breathing strategies” and “would likely decrease air trapping and reduce dynamic hyperinflation for those with obstructive ventilatory disorders and provide dyspnea relief.”]
Paalasmaa discloses comparing different audio sensors to determine disturbances that affect users during sleep [see para 79…. Paalasmaa “In an embodiment with several audio sensors, the signal levels of both are compared in analogous manner to that described hereinbefore with respect to movement and presence.  In a further embodiment, the recorded audio signal is compared with other signals in order to define the disturbances caused to the sleep of the subjects.”]
Rahman discloses that a known way of determining the distance of a microphone (ie an element that makes up part of the claimed electronic device as outlined above in rejection to this independent claim) is based on data including the device angle and arm length which are understood to be information included in a body pose [see para 73… “the distance of the microphone from the user's mouth, which may, in certain embodiments, be inferred from the device angle, audio level data, and knowledge regarding the user (for example, height, or other proxy for arm length)”] in the analogous art of respiration rate diagnostics [see para 2… “this disclosure relates to context-aware respiration rate determination using one or more electronic devices.”]
Volpe discloses placing sensors on both the torso and wrist of a user as a means of determining both the subject’s body position and limb movement [see para 47 of Volpe…. “This processed motion data may be generated by one or more accelerometers positioned on the torso and wrist of a subject, such as within a pocket, belt, or watch worn by the subject and in communication with the cardiopulmonary function analyzer 112 via a BAN.  For example, such data may provide insights into a subject's body position during sleep or limb movements and position.”] in the analogous art of respiratory diagnostics related to sleep [see para 9 of Volpe… “The unverified cardiopulmonary anomaly includes at least one of supraventricular tachycardia, ventricular tachycardia, pulseless electrical activity, asystole, a heart murmur, sleep apnea, and respiratory failure.”]
Roban discloses that specifically hand and arm positioning (which is understood to include the wrist as this sits between the hand and arm) affects the shoulder of an individual thereby causing stress which can exacerbate snoring [see para 4… “Hand and arm positioning is important during sleep, as it affects the shoulder region's position during sleep.  Improper shoulder positioning may add additional stress to the cervix region causing further distress.  The pain and tension caused by poor sleep positioning may cause further problems associated with difficulties in resting, such as insomnia, restlessness, light sleep, and snoring.”]

Since Dieken is directed to sleep disordered breathing [as indicated above in this independent claim with relation to the limitation “generating snore metrics” and as indicated in para 130 of Dieken… Dieken attempts to monitor for sleep apnea which is a sleep disorder], it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken in view of Bruce to include a processor that is configured to compare the ratio of time between inspiratory and expiratory time as taught by Spina (an association based on correlation of between breathing phases) because such a modification can further provide better ability to help teach respiration techniques to help treat sleep disorder breathing.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken in view of Bruce in view of Spina to include comparing both the audio data and the sensor data captured by the sensors to each other in a manner similar to that described by Paalasmaa, because such a comparison will provide the advantage of allowing one to determine if there are possible disturbances to an individual’s sleep thereby helping to better determine if the individual’s ratio of inspiratory and expiratory time is caused by an external factor.

Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman’s movement sensors to include both a sensor on the torso and a sensor on the wrist (which provides a wrist pose) similarly to that disclosed by Volpe because as taught by Roban specifically hand and arm movements (which provides a wrist pose)  can further exacerbate snoring. Therefore, by monitoring both the body (ie the torso) and the wrist positions Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman can gain further insight as to the cause of snoring of a user. 

Regarding Claim 19
Dieken discloses:
A method [see abstract… “An apparatus to monitor at least one sleep parameter” and para 331…. “in some examples, any or all of the instructions 3502,3504, 3600, 3650, 3660, 3670, 3700 may be implemented as a method”, comprising:
determining one or more breathing phase patterns over a period of time using audio data captured by at least one microphone, the audio data including one or In some examples, an acoustic sensor 418 shown in FIG. 12 may be employed to sense respiratory information 302 (e.g. breathing rate, respiratory waveform, etc.)”, and para 274…”In some examples, the sensor portion 680 detects respiratory effort including respiratory patterns (e.g., inspiration, expiration, respiratory pause, etc.).” and see para 105 “Similarly, in some examples, the commercially available, non-dedicated mobile devices 132 may include audio recording equipment, which can record snoring or other breathing sounds, patient
activity, and sounds in the patient's sleep environment. In some examples, this audio functionality is embodied in acoustic sensor 418 in FIG. 12.” Based on these sections it is clear that Dieken discloses a processor with an acoustic sensor (ie a type of microphone) that captures respiratory information including patterns such as inspiration or expiration and that this acoustic sensor additionally is configured with the processor to record snoring as well]
determining a breathing phase pattern included within the period of time, based at least in part on sensor data captured by one or more sensors in an electronic device[see element 680 which is a sensor and see para 274… “the sensor portion 680 detects respiratory effort including respiratory patterns (e.g., inspiration, expiration, respiratory pause, etc.).In some examples, this respiratory information is employed to trigger activation of stimulation element 676 to stimulate a target nerve 673. Accordingly, in some examples, the IPG 675 receives sensor waveforms” and see para 120 “As further shown in FIG. 4A, in some examples a clinician user interface 1000 includes a graph 1070 displaying sleep information 1072. In some examples, such sleep information 1072 is plotted according to an x-axis 1072 representing a date and a first y-axis 107 4A representing a time of day, and a second y-axis 10748 representing a duration (e.g. in hours).”]
analyzing at least a sleep pose of the user of the electronic device to determine [see Fig. 13A element D “sleep position (from accelerometer)”  and para 194 of Dieken… “In some examples, sleep position profile 2030 includes a first sleep position 2032 (e.g. left side) and a second sleep position 2034 (e.g. supine).” This is at least a sleep pose of the user. Thus demonstrating analyzing a sleep pose ].
generating snore metrics for the user based at least in part on the audio data captured by the at least one microphone [Dieken discloses measuring sleep apnea which is at least a snore metric (see para 130 of Dieken in particular… “In some examples, at least one of the different types of sleep parameters (e.g. quality or disorder) may correspond to obstructive-sleep-apnea (OSA)-related parameters”). Additionally, as mentioned above in rejection to claim 1, Dieken discloses obtaining audio data, therefore the snore metric is generated at least in part on the audio data]
However, Dieken does not disclose  “determining an association between the audio data which includes the one or more snores and a user of the electronic device based at least in part on the determined correlation”, “analyzing at least a wrist pose of the user of the electronic device” and using a wrist and sleep pose to “determine a distance between the electronic device and a mouth of the user” or “generating snore metrics for the user based at least in part on the distance between the electronic device and a mouth of the user” as claimed.
Bruce discloses prerecording a user to create a template so that a user has a baseline that is customized to a specific individual user [see para 18 of Bruce… “A replicated snore or pre recorded actual snore is provided by the user for a template after prompting by the software, this can be used to create a template to which future recorded snores can be compared.”] Additionally, Bruce discloses that the distance between the microphone and the electric device provides information as to the frequency of a user’s voice [see para 18 of Bruce… “This could, for example, be used to estimate a distance between the speaker and the phone, provide information regarding the sonic frequency of the user's speech, and the like.”] and that this frequency can help determine if a user has apnea [see para 20 of Bruce “The frequency, volume, and other details about emitted snores can be useful in determining if the user is suffering from sleep apnea.”]
Spina discloses in the analogous art of respiration diagnostics [see abstract… “The present invention relates to a system (100) and method (800) capable of indirectly monitoring respiratory and cardiac variables.”] using a ratio from inspiratory time and expiratory time  to determine if a subject is snoring and to further use this information to teach respiratory breathing strategies that will  help decrease air trapping and provide dyspnea relief [see para 64… in particular  “inspiratory time (TI), expiratory time (TE), inspiration to expiration time ratio (TI/TE)” and para 69 in particular “The trend in respiration rate and TI/TE ratio may also be instructive in some applications as for teaching breathing strategies” and “would likely decrease air trapping and reduce dynamic hyperinflation for those with obstructive ventilatory disorders and provide dyspnea relief.”]
Paalasmaa discloses comparing different audio sensors to determine disturbances that affect users during sleep [see para 79…. Paalasmaa “In an embodiment with several audio sensors, the signal levels of both are compared in analogous manner to that described hereinbefore with respect to movement and presence.  In a further embodiment, the recorded audio signal is compared with other signals in order to define the disturbances caused to the sleep of the subjects.”]
Rahman discloses that a known way of determining the distance of a microphone (ie an element that makes up part of the claimed electronic device as outlined above in rejection to this independent claim) is based on data including the device angle and arm length which are understood to be information included in a body pose [see para 73… “the distance of the microphone from the user's mouth, which may, in certain embodiments, be inferred from the device angle, audio level data, and knowledge regarding the user (for example, height, or other proxy for arm length)”] in the analogous art of respiration rate diagnostics [see para 2… “this disclosure relates to context-aware respiration rate determination using one or more electronic devices.”]
Volpe discloses placing sensors on both the torso and wrist of a user as a means of determining the subjects body position and limb movement [see para 47 of Volpe…. “This processed motion data may be generated by one or more accelerometers positioned on the torso and wrist of a subject, such as within a pocket, belt, or watch worn by the subject and in communication with the cardiopulmonary function analyzer 112 via a BAN.  For example, such data may provide insights into a subject's body position during sleep or limb movements and position.”] in the analogous art of respiratory diagnostics related to sleep [see para 9 of Volpe… “The unverified cardiopulmonary anomaly includes at least one of supraventricular tachycardia, ventricular tachycardia, pulseless electrical activity, asystole, a heart murmur, sleep apnea, and respiratory failure.”]
Roban discloses that specifically hand and arm positioning (which is understood to include the wrist as this sits between the hand and arm) affects the shoulder of an individual thereby causing stress which can exacerbate snoring [see para 4… “Hand and arm positioning is important during sleep, as it affects the shoulder region's position during sleep.  Improper shoulder positioning may add additional stress to the cervix region causing further distress.  The pain and tension caused by poor sleep positioning may cause further problems associated with difficulties in resting, such as insomnia, restlessness, light sleep, and snoring.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken to include a processor configured that prerecords a user’s snoring and then to use this pattern as a template with which to compare to further breathing phase patterns in a manner similar to that disclosed by Bruce as this will provide an advantage of providing a baseline with which future snores can be compared to.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken to include a processor configured that prerecords a user’s snoring and then to use this pattern as a template with which to compare to further breathing phase patterns in a manner similar to that disclosed by Bruce as this will provide an advantage of providing a baseline with which future snores can be compared to.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken in view of Bruce in view of Spina to include comparing both the audio data and the sensor data captured by the sensors to each other in a manner similar to that described by Paalasmaa, because such a comparison will provide the advantage of allowing one to determine if there are possible disturbances to an individual’s sleep thereby helping to better determine if the individual’s ratio of inspiratory and expiratory time is caused by an external factor.
Additionally, it would have been obvious to one having ordinary skill in the art to measure the distance of the microphone of Dieken in view of Bruce in view of Spina in view of Paalasmaa by using body poses in a manner similar to that described by Rahman because as taught by Bruce determining this distance can help to improve determining a user’s frequency and thereby better analyze if a user has sleep apnea (ie a snore metric).

Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman’s movement sensors to include both a sensor on the torso and a sensor on the wrist (which provides a wrist pose) similarly to that disclosed by Volpe because as taught by Roban specifically hand and arm movements (which provides a wrist pose)  can further exacerbate snoring. Therefore, by monitoring both the body (ie the torso) and the wrist positions Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman can gain further insight as to the cause of snoring of a user. 



Regarding Claim 20:
A non-transitory computer-readable storage medium [see para 328 “some other persistent storage (e.g., non-transitory tangible medium or non-volatile tangible medium)”] including instructions [see para 328… “The machine readable instructions may be loaded in a random access memory (RAM) for execution by the processor”] at least one processor”] of an electronic device [see abstract… “An apparatus to monitor”] , cause the electronic device to perform a method comprising:
determining one or more breathing phase patterns over a period of time using audio data captured by at least one microphone, the audio data including one or more snores [see para 217… “In some examples, an acoustic sensor 418 (ie a microphone) shown in FIG. 12 may be employed to sense respiratory information 302 (e.g. breathing rate, respiratory waveform, etc.)”, and para 274…”In some examples, the sensor portion 680 detects respiratory effort including respiratory patterns (e.g., inspiration, expiration, respiratory pause, etc.).” and see para 105 “Similarly, in some examples, the commercially available, non-dedicated mobile devices 132 may include audio recording equipment, which can record snoring or other breathing sounds, patient
activity, and sounds in the patient's sleep environment. In some examples, this audio functionality is embodied in acoustic sensor 418 in FIG. 12.” Based on these sections it is clear that Dieken discloses a processor with an acoustic sensor (ie a type of microphone) that captures respiratory information including patterns such as inspiration or expiration and that this acoustic sensor additionally is configured with the processor to record snoring as well].;
determining a breathing phase pattern included within the period of time, based at least in part on sensor data captured by one or more sensors in the electronic device [see element 680 which is a sensor and see para 274… “the sensor portion 680 detects respiratory effort including respiratory patterns (e.g., inspiration, expiration, respiratory pause, etc.).In some examples, this respiratory information is employed to trigger activation of stimulation element 676 to stimulate a target nerve 673. Accordingly, in some examples, the IPG 675 receives sensor waveforms” and see para 120 “As further shown in FIG. 4A, in some examples a clinician user interface 1000 includes a graph 1070 displaying sleep information 1072. In some examples, such sleep information 1072 is plotted according to an x-axis 1072 representing a date and a first y-axis 107 4A representing a time of day, and a second y-axis 10748 representing a duration (e.g. in hours).”]
determining one or more poses of the user of the electronic device [see Fig. 13A element D “sleep position (from accelerometer)”  and para 194 of Dieken… “In some examples, sleep position profile 2030 includes a first sleep position 2032 (e.g. left side) and a second sleep position 2034 (e.g. supine).” Sleep positions are at least poses.]
generating snore metrics for the user based at least in part on the audio data captured by the at least one microphone [Dieken discloses measuring sleep apnea which is at least a snore metric (see para 130 of Dieken in particular… “In some examples, at least one of the different types of sleep parameters (e.g. quality or disorder) may correspond to obstructive-sleep-apnea (OSA)-related parameters”). Additionally, as mentioned above in rejection to claim 1, Dieken discloses obtaining audio data, therefore the snore metric is generated at least in part on the audio data]
However, Dieken does not disclose  “determining an association between the audio data which includes the one or more snores and a user of the electronic device based at least in part on the determined correlation”, “analyzing at least a wrist pose of the user of the electronic device” and using a wrist and sleep pose to “determine a distance between the electronic device and a mouth of the user” or “generating snore 
Bruce discloses prerecording a user to create a template so that a user has a baseline that is customized to a specific individual user [see para 18 of Bruce… “A replicated snore or pre recorded actual snore is provided by the user for a template after prompting by the software, this can be used to create a template to which future recorded snores can be compared.”] Additionally, Bruce discloses that the distance between the microphone and the electric device provides information as to the frequency of a user’s voice [see para 18 of Bruce… “This could, for example, be used to estimate a distance between the speaker and the phone, provide information regarding the sonic frequency of the user's speech, and the like.”] and that this frequency can help determine if a user has apnea [see para 20 of Bruce “The frequency, volume, and other details about emitted snores can be useful in determining if the user is suffering from sleep apnea.”]
Spina discloses in the analogous art of respiration diagnostics [see abstract… “The present invention relates to a system (100) and method (800) capable of indirectly monitoring respiratory and cardiac variables.”] using a ratio from inspiratory time and expiratory time  to determine if a subject is snoring and to further use this information to teach respiratory breathing strategies that will  help decrease air trapping and provide dyspnea relief [see para 64… in particular  “inspiratory time (TI), expiratory time (TE), inspiration to expiration time ratio (TI/TE)” and para 69 in particular “The trend in respiration rate and TI/TE ratio may also be instructive in some applications as for teaching breathing strategies” and “would likely decrease air trapping and reduce dynamic hyperinflation for those with obstructive ventilatory disorders and provide dyspnea relief.”]
Paalasmaa discloses comparing different audio sensors to determine disturbances that affect users during sleep [see para 79…. Paalasmaa “In an embodiment with several audio sensors, the signal levels of both are compared in analogous manner to that described hereinbefore with respect to movement and presence.  In a further embodiment, the recorded audio signal is compared with other signals in order to define the disturbances caused to the sleep of the subjects.”]
Rahman discloses that a known way of determining the distance of a microphone (ie an element that makes up part of the claimed electronic device as outlined above in rejection to this independent claim) is based on data including the device angle and arm length which are understood to be information included in a body pose [see para 73… “the distance of the microphone from the user's mouth, which may, in certain embodiments, be inferred from the device angle, audio level data, and knowledge regarding the user (for example, height, or other proxy for arm length)”] in the analogous art of respiration rate diagnostics [see para 2… “this disclosure relates to context-aware respiration rate determination using one or more electronic devices.”]
Volpe discloses placing sensors on both the torso and wrist of a user as a means of determining the subjects body position and limb movement [see para 47 of Volpe…. “This processed motion data may be generated by one or more accelerometers positioned on the torso and wrist of a subject, such as within a pocket, belt, or watch worn by the subject and in communication with the cardiopulmonary function analyzer 112 via a BAN.  For example, such data may provide insights into a subject's body position during sleep or limb movements and position.”] in the analogous art of respiratory diagnostics related to sleep [see para 9 of Volpe… “The unverified cardiopulmonary anomaly includes at least one of supraventricular tachycardia, ventricular tachycardia, pulseless electrical activity, asystole, a heart murmur, sleep apnea, and respiratory failure.”]
Roban discloses that specifically hand and arm positioning (which is understood to include the wrist as this sits between the hand and arm) affects the shoulder of an individual thereby causing stress which can exacerbate snoring [see para 4… “Hand and arm positioning is important during sleep, as it affects the shoulder region's position during sleep.  Improper shoulder positioning may add additional stress to the cervix region causing further distress.  The pain and tension caused by poor sleep positioning may cause further problems associated with difficulties in resting, such as insomnia, restlessness, light sleep, and snoring.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken to include a processor configured that prerecords a user’s snoring and then to use this pattern as a template with which to compare to further breathing phase patterns in a manner similar to that disclosed by Bruce as this will provide an advantage of providing a baseline with which future snores can be compared to.
Since Dieken is directed to sleep disordered breathing [as indicated above in this independent claim with relation to the limitation “generating snore metrics” and as indicated in para 130 of Dieken… Dieken attempts to monitor for sleep apnea which is a sleep disorder], it would have been obvious to one having ordinary skill in the art at the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken in view of Bruce in view of Spina to include comparing both the audio data and the sensor data captured by the sensors to each other in a manner similar to that described by Paalasmaa, because such a comparison will provide the advantage of allowing one to determine if there are possible disturbances to an individual’s sleep thereby helping to better determine if the individual’s ratio of inspiratory and expiratory time is caused by an external factor.
Additionally, it would have been obvious to one having ordinary skill in the art to measure the distance of the microphone of Dieken in view of Bruce in view of Spina in view of Paalasmaa by using body poses in a manner similar to that described by Rahman because as taught by Bruce determining this distance can help to improve determining a user’s frequency and thereby better analyze if a user has sleep apnea (ie a snore metric).
Additionally, it would have been obvious to one having ordinary skill in the art to measure the distance of the microphone of Dieken in view of Bruce in view of Spina in view of Paalasmaa by using body poses in a manner similar to that described by Rahman because as taught by Bruce determining this distance can help to improve 
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman’s movement sensors to include both a sensor on the torso and a sensor on the wrist (which provides a wrist pose) similarly to that disclosed by Volpe because as taught by Roban specifically hand and arm movements (which provides a wrist pose)  can further exacerbate snoring. Therefore, by monitoring both the body (ie the torso) and the wrist positions Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman can gain further insight as to the cause of snoring of a user. 



Dependent claims:
With respect to claim 2, generating snore information for the user, the snore information being generated based at least in part on the audio data [see para 105 of Dieken….”which can record snoring or other breathing sounds, patient activity, and sounds in the patient's sleep environment.  In some examples, this audio functionality is embodied in acoustic sensor 418 in FIG. 12.”]

With respect to claim 3, generating at least one of a snore intensity graph and information describing one or more durations of snoring activity detected during the As further shown in FIG. 4A, in some examples a clinician user interface 1000 includes a graph 1070 displaying sleep information 1072.” and see Fig. 13A of Dieken which shows information related to snoring intensity. As indicated in these sections Dieken obtains snoring intensity information as part of its sleep information and is configured to graph the sleep information. Therefore, Dieken as modified is at least configured with instructions capable to recite a graph as claimed.]

With respect to claim 4, wherein the at least one microphone used to capture the audio data is included in one or both of the electronic device or a computing device separate from the electronic device [see para 105 of Dieken… “which can record snoring or other breathing sounds, patient activity, and sounds in the patient's sleep environment.  In some examples, this audio functionality is embodied in acoustic sensor 418 in FIG.  12.” Therefore the audio device is included in the electronic device as claimed].


With respect to claim 6,
wherein determining one or more breathing phase patterns over the period of time using audio data captured by at least one microphone further causes the electronic device to perform:
determining spectral properties of the one or more snores recorded using the at least one microphone[see para 217 of Dieken… “In some examples, an acoustic sensor 418 shown in FIG. 12 may be employed to sense respiratory information 302 (e.g. breathing rate, respiratory waveform, etc.)A respiratory waveform provides at least spectral properties] and
determining the one or more breathing phase patterns based at least in part on the spectral properties of the one or more snores [see para 217 of Dieken “In some examples, an acoustic sensor 418 shown in FIG. 12 may be employed to sense respiratory information 302 (e.g. breathing rate, respiratory waveform, etc.)” and see Fig. 13C element 2232 of Dieken. As indicated in previous limitation, Dieken discloses obtaining a respiratory waveform from the acoustic sensor (ie the microphone). Fig. 13C element 2232 shows an example of a waveform. In this figure there are peaks and troughs… peaks indicate inspiration and the troughs indicate expiration. Expiration and inspiration are phases of breathing. Therefore, by the acoustic sensor providing a waveform, the limitation of phase patterns being determined is recited.]

With respect to claim 8
wherein determining that the first breathing phase pattern represented by the audio data and the second breathing phase pattern represented by the sensor data further are correlated further causes the electronic device to perform:
determining a threshold correlation between a first score derived from the first breathing phase pattern represented by the audio data and a second score derived from the second breathing phase pattern represented by the sensor data or
determining a threshold correlation between a first signal phase corresponding to the first breathing phase pattern represented by the audio data and a second signal phase corresponding to the second breathing phase pattern represented by the A score column 1022 indicates a score according to an alphanumeric scoring scale, which in some instances, indicates a relative value for a particular parameter 1012-1016. In some instances, an absolute value may be displayed.”, see para 302 of Dieken… “the evaluation engine 758 (of monitoring resource 750) determines a correlation of positive sleep quality parameters and decreased cardiac disorder parameters.” and see para 304 of Dieken “the first criteria set includes a separate criteria/threshold for each different sleep quality parameter”. As indicated in these sections, Dieken as modified includes a processor that provides a score to a parameter (ie the audio data and the sensor data), compares the correlation between two different parameters (ie the audio data and the sensor data) and then provides thresholds for both parameters. At the very least these sections demonstrate that the processor is configured to provide instructions as claimed.

With respect to claim 10, determining a snore level measurement for the user based at least in part on the audio data [see para 165 of Dieken…. “external sensing system for monitoring sleep quality, heart rate, breathing rhythm, movement, sleep stages, snoring, and sleep environment (e.g., noise level and light)”

Regarding claim 11, see rejection to claims 1 and 10 which disclose determining snore metrics based at least in part on snore level and the distance between the mouth and the device. In particular, it is pointed out in the rejection to claim 1 that sleep apnea (which is at least a snore metric as mentioned in rejection to claim 1 above) is determined and that the use of frequency (which is determined using the distance of the 

With respect to claim 12, wherein the one or more snore metrics include information describing a snore intensity measurement for the user [see Fig. 13A of Dieken … element A “snoring intensity from accelerometer”]

With respect to claim 13, wherein the one or more snore metrics include information describing one or more durations of time during which the user was snoring [see Fig. 13A… element A of Dieken “snoring intensity from accelerometer” and see para 120 (“In some examples, such sleep information 1072 is plotted according to an x-axis 1072 representing a date and a first y-axis 107 4. A representing a time of day, and a second y-axis 10748 representing a duration (e.g. in hours).” At the very least this demonstrates how Dieken’s processor is configured to include information that describes one or more times a user was snoring (ie any time snoring intensity is 0)].


Regarding Claim 17:
determining information describing a ballistocardiogram (BCG) pattern based at least in part on one or more accelerometers associated with the electronic device [see para 231 the ballistocardiogram sensor 442 may be implemented via at least accelerometer sensor”. A BCG sensor provides information describing a pattern]; and
determining the one or more poses based at least in part on the BCG pattern [see Fig. 13A… element D “sleep position (from accelerometer)” of Dieken. As disclosed in para 231 of Dieken… the ballistocariogram sensor is implemented by the accelerometer. Since the accelerometer is determining the wrist and sleep pose and is linked to the ballistocardiogram sensor, the ballistocardiogram is at least partly determining the wrist and sleep pose.]

 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman in view of Volpe in view of Roban as applied to claim 1 above, and further in view of Melker et al (US 20170049391) hereafter known as Melker.

Dieken in view of Bruce in view of Spina in view of Paalasmaa in view of Rahman in view of Volpe in view of Roban discloses the invention substantially as claimed including all the limitations of claim 1.
However, Dieken as modified does not discloses determining a phase pattern included within a period of time as claimed.
Melker discloses obtaining PPG signals with resistors [see Fig. 6 element 605 of Melker] that only resist during a certain phase [see para 62 of Melker… “The resistors may configure such that they only resist either inspiratory air flow or expiratory air flow.” Inspiration is one phase of breathing ] for the purpose of determining if there is an obstruction or restriction thereby improving diagnostics of events related to a person’s sleep[see para 62 of Melker… “This will further augment the patient's profile to facilitate differentiation of the type of obstruction or restriction a patient is suffering from and therefore more accurate diagnosis.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Dieken as modified to include PPG sensors with resistors and to configure these sensors in a manner similar to Melker to help provide further diagnostics related to a person’s respiration while sleeping.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasma in view of Rahman in view of Volpe in view of Roban as applied to claim 1 and 8 above, and further in view of Warren et al (US 20170172494) hereafter known as Warren.

Dieken in view of Spina in view of Bruce in view of Paalasma in view of Rahman in view of Volpe in view of Roban discloses the invention substantially as claimed including all the limitations of claims 1 and 8. 
Additionally Dieken as modified discloses a processor configured with instructions to:  determine a threshold correlation between the second breathing phase pattern represented by the sensor data and the audio data [see rejection to claim 8 
However, Dieken as modified provides no structure either explicitly or implicitly that demonstrates a processor with instructions that can generate a first and second cluster as claimed.
Warren discloses using a cluster analysis to provide a multivariate data analysis of multiple independent sensors to reduce errors [see para 32 of Warren… “The results of the analysis conducted by the processing unit 106 are subjected to one or more known statistical methods for multivariate data analysis such as so-called principal components, factor, cluster, and discriminant techniques.  The correlation of data from multiple independent sensors, each of which has singly demonstrated the ability to diagnose apnea and hypopnea symptoms, significantly reduces errors of both Type I and Type II.”] in the analogous art of respiration [see para 2 of Warren “The present invention relates to breath training and detection of breath training effectiveness.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dieken as modified by including a processor configured to conduct clustering of data in a manner similar to that described by Warren because such a modification would provide the advantage of multivariate data analysis which can reduce errors in data analysis of respiration parameters.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasma in view of Rahman in view of in view of  as applied to claims 1, 10 and 11 above, and further in view of Rosenman et al (US 20120240941) hereafter known as Rosenman.

Dieken in view of Bruce in view of Spina in view of Paalsma in view of Rahman in view of Volpe in view of Roban discloses the invention substantially as claimed including all the limitations of claims 1, 10 and 11.
However Dieken as modified does not disclose a processor with instructions that include: 
determining an orientation of the electronic device; 
determining an attitude of the electronic device to magnetic north; and
determining the one or more poses based at least in part on a relationship between the orientation of the electronic device, the attitude of the electronic device, and a rigid human pose model.
Rosenman discloses using orientation monitoring electronics to determine the orientation of a user [see para 36 of Rosenman “The orientation monitoring electronics will typically be calibrated so that an accelerometer can recognize when the patient is a supine position.”] for the purpose of treating apnea and snoring [see para 3 of Rosenman “use in monitoring the sleep position of a patient, for example in treating sleep apnea and snoring.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dieken as modified by including orientation monitoring electronics that determine the orientation of a user similar to that disclosed by .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Dieken in view of Bruce in view of Spina in view of Paalasma in view of Rahman in view of Volpe in view of Roban as applied to claim 1 above, and further in view of Hassan et al (US 20180303413) hereafter known as Hassan.
Dieken in view of Bruce in view of Spina in view of Pallasma in view of Rahman in view of Volpe in view of Roban disclosed the invention substantially as claimed including all limitations of claim 1 and a microphone [see element 418 of Dieken].
However Dieken as modified doesn’t disclose selectively activating the at least one microphone based at least in part on the second breathing phase pattern represented by the sensor data, wherein activation of the at least one microphone is timed to record snores produced by the user as claimed.
Hassan discloses a device that automatically activates a microphone [see para 83 of Hassan “an embodiment may record a breathing sound of a user, e.g., recording may start automatically”] based on a determined event [see para 100 of Hassan… “an embodiment may repeatedly or periodically, or based on an event, activate a microphone in UCD 210 and record breathing or respiration sounds of the user (or record other respiration characteristics using any sensor)”] for the purpose of monitoring respiratory conditions  [see para 4 of Hassan.. “monitoring for events such as hypopneas, apneas and periodic breathing”].
.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792